Fourth Court of Appeals
                                San Antonio, Texas
                                    November 16, 2022

                                   No. 04-22-00721-CR

                                     Joshua SCHULZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                       From the County Court, Wilson County, Texas
                               Trial Court No. CC22050187
                           Richard L. Jackson, Judge Presiding


                                      ORDER
       On October 28, 2022, appellant filed a Motion to Extend Deadline for Filing Notice of
Appeal. On that same day, appellant filed a timely Notice of Appeal. We therefore DENY the
motion as MOOT.




                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2022.



                                                  _________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court